                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YULIANG GUO,                                        Case No. 18-cv-06851-SK
                                   8                    Plaintiff,
                                                                                             CONDITIONAL DISMISSAL
                                   9              v.

                                  10     MAGIC LEAP, INC.,                                   Regarding Docket No. 36
                                  11                    Defendant.

                                  12          On May 28, 2019, Mediator Charles G. Miller certified that this case settled at the
Northern District of California
 United States District Court




                                  13   alternative dispute resolution session. (Dkt. 36.) In light of this settlement, the Court HEREBY

                                  14   ORDERS that this case be dismissed without prejudice; provided, however, that if any party

                                  15   hereto shall certify to this Court, within sixty days, with proof of service of a copy on opposing

                                  16   counsel, that there is a problem with the settlement, the foregoing Order shall stand vacated and

                                  17   this case shall be restored to the calendar to be set for trial. Should neither party notify the Court

                                  18   of the need to place the matter back on calendar within sixty days, the matter shall be deemed

                                  19   dismissed with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 11, 2019

                                  22                                                     ______________________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
